DOMESTIC RELATIONS/VISITATION:
  An appellate court will review a trial court's decision with respect to visitation with deference and will reverse only if the trial court abused its discretion.
  A nonresidential parent's imprisonment for a term of years is an extraordinary circumstance which will support the denial of visitation.  It is presumed not to be in a child's best interest to visit a parent who is incarcerated The incarcerated parent bears the burden of demonstrating that visitation between the child and parent at the place of incarceration is in the child's best interest.